Case 1:18-cv-07712-PAE Document 111 Filed 06/20/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

AIRBNB, INC.,
18 Civ. 7712 (PAE)
Plaintiff, 18 Civ. 7742 (PAE)
-\V-
ORDER
CITY OF NEW YORK,
Defendant.
HOMEAWAY.COM, INC.,
Plaintiff,
-V-
CITY OF NEW YORK,
Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court has received a letter from the City of New York (the “City”), dated June 6,
2019, seeking clarification whether the Mayor’s Office of Special Enforcement (“OSE”) may
submit for final publication in the City Record proposed rules related to the implementation of
New York City Local Law No. 146 of 2018 (“Local Law 146”), Airbnb Dkt. 110, which the
Court has enjoined from taking effect. The City argues that it should be permitted to publish the
final rules related to Local Law 146 as such publication will clarify OSE’s intended application
of that law. The proposed rules explicitly provide that they would take effect only if the
preliminary injunction is lifted. Airbnb Dkt. 110-1 at 9. To date, plaintiffs have not filed a letter

opposing the City’s request.
Case 1:18-cv-07712-PAE Document 111 Filed 06/20/19 Page 2 of 2

The City’s unopposed request to submit for publication the final rules related to the
implementation of Local Law 146 is granted. For avoidance of doubt, the Court’s January 3,
2019 Order enjoining Local Law 146 taking effect pending the resolution of this litigation

remains in effect.

SO ORDERED.

Fak [| Capen

PAUL A. ENGELMAWER
United States District Judge
Dated: June 20, 2019

New York, New York
